



Exhibit 10.12
Executed Version


EXCHANGE AGREEMENT


This letter agreement (“Agreement”) sets forth the terms and conditions upon
which Bill Barrett Corporation, a Delaware corporation (the “Company”), will
issue the number of shares (the “Shares”) of Company’s Common Stock, par value
$0.001 per share (“Common Stock”), indicated on the signature page hereof to
each holder indicated on the signature page hereof (each, a “Holder”), in
exchange for the aggregate principal amount of the Company’s debt securities,
including all related guarantees (the “Exchanged Notes”) identified on the
signature page hereof.


The Company intends to commence consent solicitations on or about December 7,
2017 pursuant to which it will solicit consents from each registered holder of
the Company’s 7% Senior Notes due 2022 and 8.75% Senior Notes due 2025, to,
among other things, amend the defined term “Change of Control” in each of the
indentures relating to such notes to provide that the Company’s planned
transaction with Fifth Creek Energy, LLC and transactions relating thereto will
not constitute a Change of Control thereunder and, to the extent such consent
solicitations are successful, to enter into supplemental indentures to give
effect to such amendments (the “Supplemental Indentures”).


SECTION 1. Exchange. On the terms and subject to the conditions of this
Agreement and in reliance upon the representations, warranties and agreements
contained herein, each Holder agrees to exchange the Exchange Notes with the
Company in consideration of and in exchange for the transfer by the Company to
such Holder of the Shares. The closing date for the exchange (the “Closing
Date”) shall occur two business days following the date on which (x) each of the
Supplemental Indentures are executed and effective, (y) each of the conditions
to closing set forth in Section 2 below are satisfied, and (z) the New York
Stock Exchange has approved the listing of the Shares. Effective as of the
Closing Date, each Holder shall deliver the Exchanged Notes on behalf of the
Company to Deutsche Bank Trust Company Americas (“Trustee”) by means of the
book-entry transfer procedures of The Depositary Trust Company, as depositary
for the Notes, or by other due and proper agreements or instruments of transfer
reasonably acceptable to the Company and its legal counsel. No adjustment shall
be made or Shares issued for interest accrued on any Exchanged Note. Effective
as of the Closing Date, the Company shall cause (i) the transfer agent for the
Common Stock to issue and deliver the Shares through the facilities of The
Depository Trust Company to the account of each Holder set forth on the
signature page hereof and (ii) cash representing all accrued but unpaid interest
in respect of the Exchanged Notes up to but not including the Closing Date by
wire transfer of immediately available funds in accordance with wire
instructions delivered in writing to the Company by each Holder prior to the
Closing Date.


1

--------------------------------------------------------------------------------




SECTION 2. Conditions to Closing. The obligations of the Company and each Holder
hereunder to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of each of the following conditions:


(a)Each of the representations and warranties of the Company and each Holder
contained in Section 4 and Sections 3 and 5, respectively, of this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date.


(b)Each of the Company and each Holder shall in all material respects have
performed, satisfied and complied with all of its respective covenants,
agreements and conditions contained in this Agreement that are required to be
performed, satisfied or complied with by it on or before the Closing Date.


SECTION 3. Representations And Warranties Of Holder. Each Holder, severally and
not jointly, represents and warrants to the Company, as of the date hereof and
as of the date of delivery of the Exchanged Notes that:


(a)Such Holder is duly organized, validly existing and in good standing in its
jurisdiction of organization and the execution, delivery and performance by such
Holder of this Agreement, and the consummation of the transactions contemplated
hereby, are within the powers of such Holder and have been or will have been
duly authorized by all necessary action on the part of such Holder, and this
Agreement constitutes a valid and binding agreement of such Holder, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.


(b)The execution, delivery and performance by such Holder of this Agreement and
the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of Holder.


(c)The execution, delivery and performance by such Holder and the Company of
this Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not (i) violate the certificate of incorporation (or
similar constituent document) or bylaws of such Holder, (ii) violate any
material agreement to which such Holder is a party or by which such Holder or
any of its property or assets is


2

--------------------------------------------------------------------------------




bound, or (iii) violate any material law, rule, regulation, judgment,
injunction, order or decree applicable to such Holder.


(d)Such Holder has good and valid title to the Exchanged Notes and owns and
holds the entire legal and beneficial right, title, and interest in and to the
Exchanged Notes (including, without limitation, accrued and unpaid interest
thereon), free and clear of any liens, claims or encumbrances (other than those
arising as a result of this Agreement) and the Exchanged Notes are not subject
to any contract, agreement, arrangement, commitment or understanding restricting
or otherwise relating to the disposition of the Exchanged Notes; good and valid
title to the Exchanged Notes (including, without limitation, accrued and unpaid
interest thereon) will pass to the Company upon consummation of the transaction
contemplated hereby and all claims of such Holder relating to the Exchanged
Notes, including any accrued and unpaid interest thereon, shall be released.


(e)Such Holder has such knowledge, sophistication and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Shares. Such Holder acknowledges that it understands the risks
inherent in an investment in the Shares and that it has the financial ability to
bear the economic risk of, and to afford the entire loss of, its investment in
the Shares.


(f)Such Holder has made its own independent inquiry as to the legal, tax and
accounting aspects of the transactions contemplated by this Agreement, and such
Holder has not relied on the Company, the Company's legal counsel or the
Company's accounting or financial advisors for legal, tax or accounting advice
in connection with the transactions contemplated by this Agreement. Such Holder
has had such opportunity as it has deemed adequate to obtain from Company such
information as is necessary to permit such Holder to evaluate the merits and
risks of the transactions contemplated hereby.


(g)Such Holder acknowledges that (i) it has reviewed Company's filings with the
Securities and Exchange Commission (the “SEC”).


(h)Such Holder acknowledges that Company is in possession of nonpublic
information (the "Non-Public Information"). The Non-Public Information may (or
may not) be considered material by such Holder with respect to the exchange of
its Exchanged Notes for the Shares. Such Holder has determined that it is in
such Holder's best interests to effectuate and close the exchange of Exchanged
Notes for the Shares without the Company's disclosure to such Holder, and
without such Holder's knowledge of, the Non-Public Information. Such Holder has
actual knowledge that it may presently have and may have at or after the time of
the Closing Date, claims against the Company and the Company's directors,
officers, employees, agents, attorneys, representatives, affiliates,


3

--------------------------------------------------------------------------------




predecessors, successors and assigns, arising from the Company's nondisclosure
of the Non-Public Information in connection with the transactions contemplated
by this Agreement. Such Holder hereby, on its behalf and on behalf of any and
all of its directors, officers, employees, agents, attorneys, representatives,
limited partners or other investors, affiliates, predecessors, successors and
assigns, unconditionally, irrevocably and absolutely releases and discharges the
Company and its directors, officers, employees, agents, attorneys,
representatives, affiliates, predecessors, successors and assigns from any and
all causes of action, claims, demands, damages or liabilities whatsoever, both
in law and in equity, in contract, tort or otherwise, which they may now have or
may have at or after the Closing Date arising from the Company's nondisclosure
of the Non-Public Information in connection with the transactions contemplated
by this Agreement, in each case to the maximum extent permitted by law.


(i)Such Holder covenants that neither it nor any person acting on behalf of or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including "short sales," as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) prior to the later of the time that the transactions
contemplated by this Agreement are publicly disclosed by the Company and the
conclusion of the period over which the number of Shares is to be determined
(the “Pricing Period”), and represents that no such person has engaged or will
engage in such a short sale of, or stock pledge, forward sale or other
transaction or arrangement with an effect similar to such a short sale with
respect to, Common Stock from the date the parties commenced the negotiations
leading to the execution of this Agreement and end of the Pricing Period. Such
Holder has maintained, and covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company such Holder
will maintain, the confidentiality of any disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).


(j)There is no investment banker, broker, finder or other intermediary which has
been retained by, will be retained by or is authorized to act on behalf of such
Holder who might be entitled to any fee or commission from the Company or such
Holder upon consummation of the transactions contemplated by this Agreement.


SECTION 4. Representations And Warranties Of the Company. The Company
represents and warrants to each Holder, as of the date hereof and as of the date
of delivery of the Shares, that:


(a)The Company is duly organized, validly existing and in good standing in the
State of Delaware and the execution, delivery and performance by Company of this
Agreement, and the consummation of the transactions contemplated hereby, are
within


4

--------------------------------------------------------------------------------




the corporate powers of the Company and have been or will have been duly
authorized by all necessary action on the part of the Company, and this
Agreement constitutes a valid and binding agreement of the Company, enforceable
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.


(b)The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby require no order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official on the part of Company except such consents, approvals,
authorizations, filings or registrations (x) as are specifically contemplated by
this Agreement or (y) required by applicable law or other regulatory authority.


(c)The execution, delivery and performance by each Holder and the Company of
this Agreement, and the consummation of the transactions contemplated by this
Agreement, do not and will not violate (i) the certificate of incorporation or
bylaws of the Company, (ii) any material agreement to which the Company is a
party or by which the Company or any of its property or assets is bound, or
(iii) any material law, rule, regulation, judgment, injunction, order or decree
applicable to the Company.


(d)The Shares, when issued in exchange for the Exchanged Notes in accordance
with this Agreement, will be duly and validly authorized and issued, fully-paid
and non-assessable, free and clear of all encumbrances, liens, equities or
claims. On or before the date of issuance of the Shares, the Shares shall have
been authorized for listing on the New York Stock Exchange. The Shares will be
freely tradeable and will be fungible in all respects with the Company’s
existing shares of Common Stock and will not contain any restrictive legends.


(e)There is no investment banker, broker, finder or other intermediary which has
been retained by, will be retained by or is authorized to act on behalf of the
Company who would be entitled to any fee or commission from the Company or each
Holder for soliciting the exchange upon consummation of the transactions
contemplated by this Agreement.


SECTION 5. Exempt Transaction.


(a)Each Holder understands that the exchange of the Exchanged Notes for the
Shares hereby is intended to be exempt from registration under Section 3(a)(9)
of the


5

--------------------------------------------------------------------------------




Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), which exemption depends upon, among other
things, the accuracy of the such Holder’s representations expressed herein, and
such Holder is not aware of any reason why such exemption is not available.


(b)Each Holder represents and warrants to the Company that it did not purchase
the Exchanged Notes with a view to, or for sale in connection with, any
distribution of the Shares issuable upon exchange of the Exchanged Notes.


(c)Each Holder represents and warrants to Company that (i) to the knowledge of
such Holder, no commission or other remuneration has been or will be paid or
given, directly or indirectly, for soliciting the transactions contemplated
hereby and (ii) the Company did not, and to the knowledge of such Holder, no
person acting on behalf of the Company did, solicit such Holder with respect to
this disposition of the Exchanged Notes.


(d)Each Holder represents and warrants to Company that the Exchanged Notes do
not constitute “restricted securities” as defined in Rule 144(a)(3) under the
Securities Act.


(e)Each Holder understands that the Shares have not been registered under the
Securities Act, and are being issued hereunder in reliance upon a specific
exemption from the registration provisions of the Securities Act afforded by
Section 3(a)(9) of the Securities Act. Under current interpretations of the SEC,
securities that are obtained in a Section 3(a)(9) exchange assume the same
character (i.e., restricted or unrestricted) as the securities that have been
surrendered. To the extent that the Exchanged Notes are unrestricted securities,
the Shares will be unrestricted securities.


(f)Each Holder represents and warrants to the Company that such Holder is not,
as of the date hereof, and was not at any time during the three-month period
preceding the date hereof, a director or executive officer of the Company or a
subsidiary of the Company, a beneficial owner of 5% or more of the Common Stock,
a holder of 5% or more of the voting power outstanding of the Company, or an
affiliate of such director, executive officer, beneficial owner or holder, and
such Holder did not otherwise have a relationship relating to the Company
described in Rule 312.03(b) of the New York Stock Exchange Listed Company
Manual.


SECTION 6. Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including electronic mail) and shall be given,


if to a Holder, as indicated on the signature page hereto,


6

--------------------------------------------------------------------------------




if to Company to:


Bill Barrett Corporation
1099 18th Street, Suite 2300
Denver, Colorado 80202
Attention:
William M. Crawford (bcrawford@billbarrettcorp.com)
Kenneth A. Wonstolen (kwonstolen@billbarrettcorp.com)


with a copy to:


Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attention:
John Elofson (john.elofson@dgslaw.com)


or to such other address and with such other copies as such party may hereafter
specify for the purpose of notice. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.


SECTION 7. Confidentiality. Each of the Company and each Holder represents that
it has not disclosed any information regarding discussions relating to this
Agreement except to persons who have a need to know such information and are
subject to requirements not to disclose any such information. Except as may be
required by applicable law or regulatory requirement, no Holder shall disclose
the existence or terms of this Agreement or any of the provisions contained
herein without the prior written consent of the Company until the earlier of (x)
the Closing Date, (y) five business days after the date of this Agreement or (z)
public disclosure by the Company. Company shall provide each Holder a draft of
any Form 8-K pursuant to which a copy of this Agreement will be attached as an
exhibit in advance of such filing to give each Holder a reasonable amount of
time to review and comment on the Form 8-K and shall consider any such comments
in good faith.


SECTION 8. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by


7

--------------------------------------------------------------------------------




any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.


SECTION 9. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.


SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.


SECTION 11. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.


SECTION 12. Jurisdiction; WAIVER OF JURY TRIAL. Each of the parties hereto (a)
consents to submit itself to the personal jurisdiction of any federal or state
court located in the Borough of Manhattan in The City of New York, New York in
the event any dispute arises out of this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement in any court other than a Federal or state court
located in the Borough of Manhattan in The City of New York, New York. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 13. Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.


SECTION 14. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.


8

--------------------------------------------------------------------------------




SECTION 15. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.


SECTION 16. Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced in accordance with its terms to
the maximum extent permitted by law.


[Signature Page Follows]




9

--------------------------------------------------------------------------------





If the foregoing is acceptable to you, please acknowledge your agreement by
signing below in the space provided for your signature and returning an original
copy hereof.


DATE:
December 4, 2017
 
 
 
BILL BARRETT CORPORATION
 
 
 
 
 
 
By:
 
 
 
Name:
William M. Crawford
 
Title:
Senior Vice President—Treasury
and Finance





THE FOREGOING IS AGREED TO AN ACKNOWLEDGED BY:


Franklin Custodian Funds - Franklin Income Fund
 
 
 
By: Franklin Advisers, Inc., as investment adviser
 
 
 
 
 
 
 
 
 
Name:
Edward Perks
 
Title:
E.V.P., Portfolio Manager
 



Address for Notices to Holder pursuant Section 6:
One Franklin Parkway
San Mateo, CA 94403
Attention: Ed Perks - ed.perks@franklintempleton.com and Christopher Chen -
chris.chen@franklintempleton.com


Title of debt securities ("Exchange Notes"):
CUSIP: 06846NAD6


Holder: Franklin Custodian Funds - Franklin Income Fund


Principal amount of Exchange Notes: $50,000,000.00


Number of shares of Common Stock to be issued in exchange: An amount equal to
the Principal amount of Exchange Notes multiplied by 1.02 divided by the VWAP
(as reported on Bloomberg) of BBG on December 6, 2017. Accrued but unpaid
interest up to but not including the Closing Date, assuming a Closing Date of
December 15, 2017.




10